14-2101
    Kahyaoglu v. Lynch
                                                                                       BIA
                                                                                Montante, IJ
                                                                               A098 220 032
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    23rd day of September, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Circuit Judge,
             RICHARD C. WESLEY,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    HALUK KAHYAOGLU,
             Petitioner,

                     v.                                              14-2101
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Dennis Mulligan, New York, N.Y.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Melissa
                                         Neiman-Kelting, Senior Litigation
                                         Counsel; Lori B. Warlick, Trial
                                         Attorney, Office of Immigration
                               Litigation, U.S. Department of
                               Justice, Washington, D.C.


      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Haluk Kahyaoglu, a native and citizen of Turkey,

seeks review of a May 23, 2014 decision of the BIA affirming

a July 12, 2013 decision of an Immigration Judge (“IJ”) denying

Kahyaoglu’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).          In re

Haluk Kahyaoglu, No. A098 220 032 (B.I.A. May 23, 2014), aff’g

No. A098 220 032 (Immig. Ct. Buffalo July 12, 2013).       We assume

the   parties’   familiarity    with   the   underlying   facts   and

procedural history in this case.

      Under the circumstances of this case, we review the IJ’s

decision.   See Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d
517, 523 (2d Cir. 2007).        The standards of review are well

established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).



                                  2
     To be eligible for asylum or withholding of removal, an

applicant must show that the harm he fears is on account of his

race, religion, nationality, membership in a particular social

group,   or   political       opinion.    8   U.S.C.   §§ 1101(a)(42),

1231(b)(3)(A); see also Castro v. Holder, 597 F.3d 93, 100 (2d

Cir. 2010).    Before the agency, Kahyaoglu contended that he

feared persecution on account of his membership in a particular

social group of “witnesses who assisted the United States

Government    in   a    criminal     investigation     and   subsequent

prosecution of an international Turkish organization that

committed illegal activities in the United States.” Certified

Administrative Record (“CAR”) 268.            The IJ concluded that

Kahyaoglu failed to show that he was a member of that group

because he presented no evidence that the Ozbays, against whom

he   testified,        were    an   “international      organization.”

Substantial    evidence        supports   this   finding:     Kahyaoglu

presented no evidence that the Ozbays’ influence extended

beyond the family and did not testify that he feared harm from,

or had been threatened by, anyone other than Ozbays.

     Kahyaoglu contends that a newspaper article and a press

release from the U.S. Attorney for the Northern District of New

                                    3
York show that the Ozbays engaged in “organized criminal

activity.”   But the press release and article do not suggest

that the Ozbays were part of any criminal organization, either

in the United States or Turkey.       Accordingly, the IJ reasonably

found that Kahyaoglu was not member of his proposed social

group.

     Before this Court, Kahyaoglu broadens his proposed social

group to encompass all “people who have publicly testified

against Turkish nationals.”       Pet’r’s Br. 24.      Because this

claim was not exhausted before the agency, and the Government

raises the failure to exhaust, we do not consider it.       See Lin

Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 124 (2d Cir. 2007);

cf. Paloka v. Holder, 762 F.3d 191, 198-99 (2d Cir. 2014) (a

refined social group may be considered on appeal if it is a

specific and subsidiary subclass to the broader class first

proposed).

     Kahyaoglu claimed that he would be harmed on account of his

political opinion that “helping the U.S government was the right

thing to do.”      CAR at 268.        To establish a nexus between

potential harm and a political opinion, an applicant must “show,

through   direct    or   circumstantial       evidence,   that   the

                                  4
persecutor’s motive to persecute arises from the applicant’s

political belief.”      Yueqing Zhang v. Gonzales, 426 F.3d 540,

545 (2d Cir. 2005).     Here, as the IJ noted, the evidence showed

that Kahyaoglu testified for his own benefit, not based on a

political belief that it was the right thing to do.       Kahyaoglu

did not testify that he had been threatened on account of his

political belief, imputed or otherwise.     Nor did he present any

evidence   that   the   Ozbays   imputed   pro-United    States   or

anti-Turkey beliefs to him.      Instead, he testified that the

Ozbays have threatened him and his family in revenge for his

testifying against them in their criminal trial.        That harm is

based on a personal dispute – violence between families – not

a fear of being targeted on account of a protected ground.        See

Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999).

Accordingly, the IJ did not err in finding that Kahyaoglu had

not shown that he feared harm on account of his political

opinion.

    Kahyaoglu also claims that the Turkish government, or

Turkish nationalist groups, would single him out as a traitor

because he helped the U.S. government by testifying against

other Turkish nationals and sought asylum in the United States.

                                 5
The agency did not err in concluding that there was no objective

evidence in the record to show that he would be singled out for

harm on this basis.     See Hongsheng Leng v. Mukasey, 528 F.3d
135, 143 (2d Cir. 2008)(per curiam).

      Because Kahyaoglu did not establish a well-founded fear of

persecution on account of a protected ground, he is ineligible

for   asylum   and   withholding       of   removal.   See   8   U.S.C.

§§ 1101(a)(42), 1231(b)(3)(A); Lecaj v. Holder, 616 F.3d 111,

119-20 (2d Cir. 2010).     Furthermore, because that finding is

dispositive of his application, we do not address his arguments

regarding the timeliness of his asylum application and his

credibility.    See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (per

curiam).

      For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                   6